DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 puts forth “an inner body” in line 6. It is unclear whether the limitation refers back to the previously recited inner body, or another inner body. The limitation is interpreted to reference another inner body.
Claim 2 recites the limitation “fluid” in line 8. The limitation appears to be an improper double inclusion of fluid flow in line 5. The same rejection applies to the recitation of the limitation in line 9.
The remaining claims are rejected due to dependency from claims 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (GB 2,277,891.
Regarding claim 1, Duffy discloses a method of making a pulsed spray bar injector comprising: forming passage surfaces (30) (Page 5, line 5) and valve seats (the top surface of 30 receiving the valve) in an inner body (Page 5, lines 18-21) (Inner body of 1); seating valve elements (15) in the valve seats (Page 5, lines 18-21); assembling an oscillating master valve (6) into the inner body (Column 4, lines 1-6); and sliding a sleeve over an inner body to define first and second passages for flow from the master valve to the valve seats (Sleeve 11 is slid over sleeve 10 to define a passage to the return valve and a passage back to the valve seats).
Regarding claim 2, Duffy discloses a spray bar injecting arrangement comprising: 
a spray bar (1) defining a fluid inlet (3) and a plurality of spray outlet orifices (36) spaced apart longitudinally along the spray bar (Figure 2); a spray valve (4, 41) operatively connected to each spray outlet orifice being movable between an open position that allows fluid flow through the spray outlet orifice and a closed position that blocks flow through the spray outlet orifice (Page 5, lines 32-33); and a master valve (6) in fluid communication with the fluid inlet movable between a first position and a second position (Page 4, lines 21-26) such that fluid from the fluid inlet urges each of the spray valves toward the open position when the master valve is in the first position (Column 6, lines 28-30, In the first position, the pressure of the liquid opens the spray valves) and fluid from the fluid inlet urges each of the spray valves toward the closed position when the master valve is in the second position (Fluid flow through the spray bar provides a venturi effect that pulls the diaphragms inward, which urges the spray valves toward the closed position).
Regarding claim 3, Duffy discloses the spray bar injecting arrangement of claim 2, being further configured to cause fluid traveling through the plurality of spray outlet orifices to rotate relative to a direction that fluid is traveling as it travels through the spray outlet orifices (Fluid entering the outlets is capable of swirling due to the change of direction of the fluid).
Regarding claim 4, Duffy discloses the spray bar injecting arrangement of claim 2, but fails to disclose wherein the master valve includes a movable member and two seats (Figure 3), wherein the movable member seals against one of the two seats when the master valve is in the first position and the movable member seals to the other of the two seats when the master valve is in the second position (When in the lower position, the member seals to the opening above member 9b, and in the upper position, the member seals to the bottom of element 19 protruding into the union 11) .
Regarding claim 5, Duffy discloses the spray bar injecting arrangement of claim 2, wherein each of the spray valves include a movable element and two seats, wherein the movable element seals against one of the two seats when the spray valve is in the open position and the movable element seals to the other of the two seats when the spray valve is in the closed position (Figure 6, the diaphragm seals to 19a in the closed position, and seals to the lower opening of element 40 in the open position).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,084,050. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ in the names of elements. The check elements of ‘050 align with the spray valves of the instant apparatus.
Claims 2-5 are rejected by claim 1 of ‘050. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752